Citation Nr: 0938133	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO.  08-35 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to special monthly pension based upon the need 
for the regular aid and attendance of another person.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1942 to 
December 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2007 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim of entitlement to special monthly pension on 
the basis of the need for regular aid and attendance of 
another person.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

The Veteran is a patient in a nursing home because of mental 
or physical incapacity, and his conditions render him so 
helpless as to be in need of regular aid and attendance.  He 
walks with the aid of a walker, is unable to leave the home 
at his discretion, and cannot walk any length of distance 
without having to stop.  He is not independent in self-care 
and activities of daily living.  


CONCLUSION OF LAW

The criteria for special monthly pension based upon the need 
for the regular aid and attendance of another person are met.  
38 U.S.C.A. §§ 1502, 1521 (West 2002); 38 C.F.R. §§ 3.351, 
3.352 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks special monthly pension based upon the need 
for regular aid and attendance.  Special monthly pension at 
the aid and attendance rate is payable when the Veteran is 
helpless or so nearly helpless that he requires the regular 
aid and attendance of another person.  To establish a need 
for regular aid and attendance, the Veteran must be blind or 
so nearly blind as to have corrected visual acuity of 5/200 
or less, in both eyes, or concentric contraction of the 
visual field to 5 degrees or less; a patient in a nursing 
home because of mental or physical incapacity; or show a 
factual need for aid and attendance.  38 C.F.R. §§ 3.351(b)- 
(c), 3.352(a) (2008). 

A factual need for aid and attendance includes the inability 
to dress, undress, keep ordinarily clean and presentable, 
feed oneself, or attend to the wants of nature.  It also 
includes the frequent need of adjustment of any special 
prosthetic or orthopedic appliances or either physical or 
mental incapacity that requires care or assistance on a 
regular basis to protect against the hazards or dangers 
incident to a claimant's daily environment.  Also, an 
individual who is bedridden, as that term is defined by 
regulation, meets the criteria for aid and attendance.  38 
C.F.R. § 3.352(a).  The particular personal functions which 
the Veteran is unable to perform should be considered in 
connection with the claimant's condition as a whole.  The 
evidence need only establish that the Veteran is so helpless 
as to need regular aid and attendance, not constant need.  
Determinations that the Veteran is so helpless as to need 
regular aid and attendance will not be based solely upon an 
opinion that the Veteran's condition requires the Veteran to 
be in bed.  They must be based on the actual requirement of 
personal assistance from others.  38 C.F.R. § 3.352(a).  The 
Veteran must be unable to perform one of the enumerated 
disabling conditions, but the Veteran's condition does not 
have to present all of the enumerated disabling conditions.  
Turco v. Brown, 9 Vet. App. 222 (1996). 

The criteria for determining whether a Veteran is in need of 
the aid and attendance of another person may be met if he is 
bedridden.  Bedridden is defined as a condition that, through 
its essential character, actually requires that the Veteran 
remain in bed.  The fact that a Veteran has voluntarily taken 
to bed or that a physician has prescribed rest in bed for the 
greater or lesser part of the day to promote convalescence or 
cure will not suffice.  The performance of the necessary aid 
and attendance service by a relative of the beneficiary or 
other member of his household will not prevent the granting 
of the additional allowance.  38 C.F.R. § 3.352.  

The record reflects that the Veteran has been diagnosed with 
noninsulin-dependent diabetes mellitus (NIDDM), 
osteoarthritis of the bilateral knees, mild compression 
lumbar vertebral fracture of L2, mild cataracts in both eyes, 
old posterior vitreous detachments in both eyes, an irregular 
heartbeat, and urinary incontinence.  The associated records 
of treatment do not demonstrate that the Veteran is 
bedridden.  There is no evidence demonstrating that the 
Veteran has corrected visual acuity of 5/200 or less, in both 
eyes, or concentric contraction of the visual field to 5 
degrees or less.  However, the evidence of record indicates 
that the Veteran has a factual need for aid and attendance 
and is a patient in a nursing home because of mental or 
physical incapacity.    

An undated letter from a private physician diagnosed the 
Veteran with NIDDM and osteoarthritis.  The physician found 
that the Veteran required assistance with walking and that he 
could not walk any blocks without resting or pain.  The 
physician also indicated that the Veteran needed assistance 
attending to the wants of nature and that he had urinary 
incontinence.  The physician asserted that the Veteran could 
not live alone because he was unable to care for himself.  

In a May 2007 letter, the administrator of a retirement home 
stated that the Veteran would be admitted to the retirement 
home on or before June 2007.  The administrator explained 
that the retirement home would coordinate the majority of 
care services for the Veteran because he was ill and unable 
to participate in the coordination of transportation 
arrangements, delivery of medications, or physician visits.  
The administrator noted that the Veteran's current health 
condition could be described as fair but that his mental 
capacity had been declining.  The administrator reported that 
the Veteran would require assistance with most of his basic 
activities of daily living, including bathing, dressing, 
grooming, eating, and toileting.  A November 2007 report of 
contact to the retirement home confirmed that the Veteran was 
currently a resident there and had been living there since 
June 2007.  The report of contact also found that a licensed 
health care professional was on staff at the retirement home.

A September 2007 medical statement from a private physician 
for consideration of aid and attendance found the Veteran to 
have osteoarthritis of the bilateral knees, back spasm, 
NIDDM, and a compression fracture of L2.  The Veteran 
reported being able to walk unaided, dress himself, feed 
himself, bathe himself, and care for the needs of nature.  He 
stated that he was not blind or confined to bed, and that he 
was able to sit up, travel, and use his upper and lower 
extremities.  The physician found that the Veteran could not 
leave home without assistance due to his osteoarthritis and 
that he could not live on his own because he was unable to 
care for himself.  The physician stated that the Veteran was 
able to protect himself from the daily environmental hazards 
of ordinary life, could manage his medications and funds, and 
did not require nursing home care.  

On VA examination in September 2007, the Veteran entered the 
examination room with a walker and appeared extremely nervous 
with some shaking of his hands and his left foot.  He had 
normal hearing and normal vision with corrective lenses.  He 
reported a past history of lumbar vertebral fracture and 
stated that he received cortisone injections from time to 
time in various joints due to his arthritis.  The examiner 
found the Veteran to be an extremely poor historian.  The 
examiner reported that the Veteran needed help with 
toileting, bathing, dressing, and grooming himself.  The 
examiner stated that the Veteran could eat by himself if he 
cut the food into small pieces.  The examiner found that the 
Veteran had good strength in his bilateral upper and lower 
extremities.  The examiner noted that the Veteran was 
extremely nervous and distraught that he could not help 
himself and that he had nobody to help him.  The examiner 
concluded that the Veteran did need aid and attendance.  In a 
November 2007 addendum to the VA examination, the examiner 
reviewed the Veteran's entire claims file.  The examiner 
stated that the Veteran's diabetes was slightly out of 
control.  The examiner also reported that the Veteran had 
bilateral cataracts and old posterior vitreous detachment of 
both eyes.  The examiner found no evidence of retinopathy.  
The examiner noted that in a May 2006 medical report, the 
Veteran had a history of hands and feet that fell asleep and 
was hospitalized for having blackouts with intermittent dizzy 
spells.  The Veteran reported that he could not walk unaided 
without the use of a walker and that he could not bathe 
himself.  The Veteran also stated that he needed help 
dressing himself because he had difficulty with buttons due 
to his shaking hands and that he could not travel.  The 
examiner noted that these answers were different from those 
the Veteran gave to the private physician in September 2007, 
but the Veteran explained that he had made a mistake back 
then.  The examiner concluded that despite the differences in 
the Veteran's answers, he still needed aid and attendance 
because he was a nervous individual who needed help with a 
lot of care and medication that he received at the retirement 
home.  The examiner stated that the retirement home gave the 
Veteran his medicine, helped him with bathing, and did not 
permit him to leave the premises alone.  The examiner further 
noted that the Veteran needed a walker and could not walk any 
length of distance without having to stop, and this included 
maybe a quarter of a block.   

Resolving all reasonable doubt in favor of the Veteran, the 
Board finds that special monthly pension based upon the need 
for regular aid and attendance is warranted.  The Veteran 
does not meet the criteria of blindness, or near blindness, 
and is not found to be bedridden.  However, the Veteran meets 
the criteria of confinement to a nursing home due to mental 
or physical incapacity since the evidence shows that the 
Veteran has been living in a retirement home since June 2007 
because his mental capacity had been declining and he 
required assistance with most of his basic activities of 
daily living. 

Additionally, the Board finds that the Veteran also meets the 
criteria to establish a factual need for aid and attendance 
of another person.  Significantly, the Veteran is unable to 
walk without aid, dress and groom himself, bathe himself, 
travel, and attend to the needs of nature independently.  
Accordingly, the Board finds that the preponderance of the 
evidence is in favor of the Veteran's claim and the claim is 
granted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to special monthly pension based upon the need 
for the regular aid and attendance of another person is 
granted.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


